******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      NELSON PENA v. LAURA GLADSTONE
                (AC 37750)
                 Keller, Mullins and Lavery, Js.
      Argued May 18—officially released September 13, 2016

  (Appeal from Superior Court, judicial district of
           Stamford-Norwalk, Tindill, J.)
  John H. Van Lenten, for the appellant (plaintiff).
  Samuel V. Schoonmaker IV, with whom, on the brief,
was Wendy Dunne DiChristina, for the appellee
(defendant).
                          Opinion

   KELLER, J. This appeal, and a related appeal, Pena
v. Gladstone, 168 Conn. App. 141,       A.3d     (2016), an
opinion we also are officially releasing today, involve
successive motions for attorney’s fees, considered by
two different judges, and pertaining to a postdissolution
custody proceeding in a contentious family case. The
plaintiff, Nelson Pena, appeals from the trial court’s,
Tindill, J., denial of his motion for attorney’s fees to
defend the related appeal brought by the defendant,
Laura Gladstone. In that related appeal, the defendant
has appealed from the order of the trial court, Heller,
J., which requires her to pay $75,000 to the plaintiff for
attorney’s fees related to past and future legal services
rendered in connection with custody and visitation
issues involving the parties’ minor child.1 In the present
appeal, the plaintiff claims that the court (1) improperly
determined that he had an earning capacity of $200,000
per year, and (2) abused its discretion in denying his
motion for appellate attorney’s fees. We affirm the judg-
ment of the trial court.
   The following facts and procedural history, portions
of which are set forth in our opinion in the related
appeal,2 are relevant to this appeal. ‘‘The parties were
divorced on August 17, 2010. The defendant was
awarded sole legal and physical custody of the parties’
minor child in accordance with Article II of a separation
agreement executed by the parties. That lengthy and
complex section of the agreement, regarding custody
and visitation, as well as other parenting considerations,
provided the plaintiff with liberal parenting time with
the child. Litigation between the parties continued,
however, after the entry of the dissolution judgment,
and each party filed numerous motions relative to par-
enting issues. The situation deteriorated to the point
where on July 28, 2014, the parties agreed to engage the
services of Visitation Solutions to evaluate and facilitate
the minor child’s visitation with his father. A $3500
retainer was required for the use of this service; the
plaintiff was ordered to pay 18 percent of the costs and
the defendant was to be responsible for the remaining
82 percent. On May 6, 2014, the plaintiff, alleging the
defendant’s consistent interference with his relation-
ship with the minor child, filed a motion for modifica-
tion of legal custody, seeking joint legal custody, along
with a motion for attorney’s fees [postjudgment] that
sought attorney’s fees in an ‘amount sufficient to prose-
cute the underlying motion for modification’ . . . . He
further alleged that he previously had ‘earnings of less
than $150,000 per year’ and was unemployed as of May
2, 2014.
  ‘‘The court heard the plaintiff’s motion for attorney’s
fees on July 28, 2014, and issued its memorandum of
decision on November 19, 2014. The court noted that
the ‘parties were before the court on the plaintiff’s
motion for attorney’s fees, postjudgment . . . in which
the plaintiff seeks an award of attorney’s fees for coun-
sel to represent him in the parties’ continuing dispute
over custody and visitation, particularly in prosecuting
the plaintiff’s motion for modification for joint legal
custody.’
   ‘‘The court then found the following facts. ‘The plain-
tiff testified that he had been unemployed since May,
2014. He was residing with his parents at the time of
the hearing. According to his financial affidavit, the
plaintiff has net weekly income of $15, representing
residuals for his prior work in television and film. The
plaintiff’s financial affidavit reflects a total of $2785 in
his checking and savings accounts and liabilities total-
ing $58,139.
  ‘‘ ‘According to the affidavit of counsel fees submitted
by the plaintiff’s counsel, the plaintiff had paid $22,339
and owed $41,261 as of the hearing date. The plaintiff
testified that he had not asked his parents for financial
assistance to pay his legal bills. There was no evidence
that the plaintiff’s parents were willing or able to do so.
   ‘‘ ‘The defendant is a managing director of Gladstone
Management Corporation, a family company. According
to her financial affidavit, her net weekly income from
employment is $5569. She had $7742 in her checking
account and retirement assets totaling $429,075 as of
the hearing date. The defendant reported liabilities of
$288,354 on her financial affidavit, $266,450 of which
was a loan from the defendant’s father for her legal
fees in this action. The balance due to the defendant’s
father had increased by approximately $166,000 since
January, 2014. . . .
  ‘‘ ‘There is a significant disparity between the finan-
cial resources of the plaintiff and those available to the
defendant. In addition to her own earnings and assets,
the defendant has a loan facility with her father to fund
her legal fees as necessary. The plaintiff does not have
a similar line of credit arrangement with his family.
  ‘‘ ‘If the plaintiff cannot afford an attorney to repre-
sent him in postjudgment custody and visitation mat-
ters, he may be unable to protect his interests and the
best interests of the parties’ child. . . . Where, as here,
a minor child is involved, an award of counsel fees may
be even more essential to insure that all of the issues
are fully and fairly presented to the court. . . .
  ‘‘ ‘The court finds that the attorney’s fees and costs
sought by the plaintiff are reasonable under the circum-
stances. An award that includes a retainer for future
professional services is also appropriate here in view of
the issues relating to the parties’ child that are pending
before the court.’ . . .
   ‘‘The court granted the plaintiff’s motion and ordered
that the defendant pay $75,000 toward the plaintiff’s
attorney’s fees, which payment ‘includes a retainer for
services to be rendered in the future, to counsel for the
plaintiff on or before December 15, 2014.’’ (Footnotes
omitted.) Pena v. Gladstone, supra, 168 Conn. App.
143–46. The defendant appealed the court’s award of
$75,000 in attorney’s fees.3
   On December 19, 2014, the plaintiff filed a motion
for attorney’s fees to defend the appeal. In his motion,
the plaintiff represented that he was unemployed and
was not earning income, that he had substantial visita-
tion expenses that he was unable to pay, and that he
did not have any assets to enable him to pay counsel
fees, transcript fees, and other costs to defend the
appeal. On February 23, 2015, the court, Tindill, J., held
a hearing. At that hearing, the plaintiff and the defendant
testified and filed their respective, updated financial
affidavits. The plaintiff’s financial affidavit was dated
January 12, 2015, and the defendant’s financial affidavit
was dated February 23, 2015.
   The plaintiff’s testimony, which included extensive
cross-examination, established that he was continuing
to search for employment but had not received any
job offers.4 The plaintiff acknowledged that his mother
allowed him to live with her rent free. He also indicated
to the court, however, that he hoped soon to find
employment, and the court concluded that he expected
to secure employment soon. He told the court that he
would accept a salary as low as $45,000 if he was offered
a job to get his foot in the door, but he testified that
a potential salary or other compensation was never
disclosed or discussed during any of his recent job
interviews. When asked about his past work in film and
television, which was the source of a small amount of
residual income in the amount of $15.05 per week, the
plaintiff stated that he had acted in small parts on televi-
sion shows, including Law and Order, and in commer-
cials for McDonald’s, Sprite, Eurovision, and Levi’s,
which had been shown on Spanish television. He did
not indicate during his testimony that he was no longer
able to obtain work in the entertainment field. Further-
more, he testified that he started receiving unemploy-
ment compensation in June or July, 2014, but then he
contradicted his earlier testimony by saying that it com-
menced in September, 2014. He said that he did not
know if he had received any retroactive payment for
unemployment compensation in September, 2014,
although he had lost his job in May, 2014. He advised
the court that he previously had earned $90,000 working
for major league baseball. The plaintiff also indicated
that he was able to charge some of his weekly expenses
of $130.25 on his credit card. He testified that his attor-
ney was owed $53,219 and that he did not know if he
had paid his attorney in the past two years, but he
subsequently admitted that he had used his credit card
to pay some of his attorney’s fees in the spring or sum-
mer of 2014. He testified that he was not paying child
support, or any part of the child’s medical or child care
expenses. He further stated that he had paid 18 percent
of the cost of visitation supervision by Visitation Solu-
tions until the end of December, 2014, but none of the
guardian ad litem’s fees since the date of the dissolution
judgment, although the guardian ad litem was still work-
ing on the case. The plaintiff defended his lack of finan-
cial support for the child by stating the following: ‘‘My
child is well taken care of. My ex made a million dollars
roughly last year in salary and had a bonus that was
from her last financial affidavit of roughly $420,000.’’
  On his financial affidavit, the plaintiff claimed a net
weekly income of $15.05, a total of $580 in his checking
and savings accounts, liabilities totaling $67,815.30, and
assets of $24,698.74, which were contained in two IRAs.
At the conclusion of the hearing, the plaintiff’s attorney
requested a $25,000 award of attorney’s fees to defend
the appeal.
   The defendant, when called as a witness by the plain-
tiff, testified only briefly. She indicated that her salary
as managing director of Gladstone Management Corpo-
ration was $22,333.34 per month, and that she had
received a bonus of $422,222 in September, 2014. The
defendant also stated that she had dividend and interest
income. She was asked no further questions about her
financial affidavit.5 She indicated that she had paid her
appellate attorney a full retainer of $10,000 to appeal
Judge Heller’s decision to award the plaintiff attor-
ney’s fees.
  The defendant’s financial affidavit reflected a net
weekly income of $6143. Her weekly expenses were
$5619.20 and her liabilities were $1,509,553, including
an amount of $109,539 owed for her own counsel fees.
Her assets were $484,132.74.
   The court rendered judgment and issued its memo-
randum of decision, which it delivered orally from the
bench, on the same date as the hearing.6 The court, prior
to issuing its decision, indicated that it had reviewed the
transcript of the proceedings before Judge Heller, Judge
Heller’s decision, and the financial affidavits submitted
by the parties dated January 12, 2015, which was the
plaintiff’s, and February 23, 2015, which was the defen-
dant’s. The court further indicated that it had exercised
its discretion and inherent power to award an allowance
of fees, and it considered the parties’ respective finan-
cial abilities as well as the criteria set forth in General
Statutes § 46b-82, as required by General Statutes § 46b-
62. The court found that the income and earning dispar-
ity that Judge Heller had noted continued to exist
between the parties. The court noted that the plaintiff
was still unemployed and residing with his parents and
had a net weekly income of $15.05. It also found that
the defendant had a net monthly income of $26,618.86.
The court then indicated that it found the plaintiff’s
testimony, regarding his expenses and available finan-
cial resources, not to be credible. It determined that
the plaintiff could earn a minimum of $90,000 per year
in the field in which he was actively looking for work,
and that, given his age, experience, and education level,
he had an earning capacity of at least $200,000 per year.
  On the basis of its foregoing findings, the court found
that the plaintiff ‘‘has the resources or can garner the
resources to defend the appeal and will not be deprived
of his rights if the court declines to grant [his] motion.’’
The court then denied the plaintiff’s motion for attor-
ney’s fees to defend the appeal. This appeal followed.
   After appealing, the plaintiff filed a motion for articu-
lation, which the trial court denied. Then he filed a
motion for review with this court, which motion was
granted, but the relief requested was denied. In the
same order, however, this court ordered the trial court,
sua sponte, to ‘‘articulate the basis for [its] finding that
the plaintiff has an earning capacity of $200,000
annually.’’
   In response to this court’s order, the trial court articu-
lated the basis for its finding that the plaintiff’s annual
earning capacity is $200,000. In its articulation, the court
provided the following additional bases for its decision
not to award the plaintiff attorney’s fees to defend the
appeal. The court found that the plaintiff’s testimony
regarding his current earnings, monetary and other con-
tributions from his mother, current rent, payments to
his attorney, unemployment compensation, and Ameri-
can Express credit card was neither forthcoming nor
honest; the information on the plaintiff’s sworn finan-
cial affidavit regarding his current earnings and
expenses was not truthful; and his claimed expenses
and financial resources were not credible. The court
noted that prior to residing with his mother, the plaintiff
had rented a New York City apartment for $2500 per
month and had earned an annual salary of $90,000 at
his prior job as recently as September, 2014,7 doing
sales and marketing for major league baseball. The
court further found that the plaintiff has a bachelor’s
degree in finance and a master’s degree in business
administration. It noted that his testimony as to his
salary requirements, compensation discussions, or
offers from the companies where he had sought employ-
ment was dishonest and that he concealed the amount
of potential compensation for such jobs, which consti-
tuted a violation of his duty to provide a full and frank
disclosure to the court. The court also articulated that
the plaintiff has income from past television and film
work and continues to be able to do such work. The
court found that the plaintiff is in his forties and appears
to be in excellent health, and that given the plaintiff’s
age, level and amount of work experience, job history,
educational attainment, and the depth, breadth, and
intensity of his job search and networking efforts, he
has an annual earning capacity of $200,000.
  Additional facts will be set forth as necessary.
  We address only the plaintiff’s second claim because
we conclude that our determination of it is dispositive
of this appeal. See, e.g., Valentine v. Valentine, 149
Conn. App. 799, 800, 90 A.3d 300 (2014).
   The plaintiff claims that the court abused its discre-
tion in denying his motion for appellate attorney’s fees.
The defendant argues that there was no abuse of discre-
tion because the plaintiff failed to provide credible evi-
dence to convince the court by a fair preponderance
of the evidence that he was unable to pay appellate
attorney’s fees. We agree with the defendant.
   We begin with our standard of review, which we set
forth in the opinion we released today in the related
appeal of Pena v. Gladstone, supra, 168 Conn. App. 141.
‘‘In dissolution proceedings, the court may order either
parent to pay the reasonable attorney’s fees of the other
in accordance with their respective financial abilities
and the criteria set forth in General Statutes § 46b-
82;8 see also General Statutes § 46b-62.9 This includes
postdissolution proceedings affecting the custody of
minor children. See Krasnow v. Krasnow, 140 Conn.
254, 262, 99 A.2d 104 (1953) (jurisdiction of court to
modify decree in matter of custody is continuing one,
so court has power, whether inherent or statutory, to
make allowance for counsel fees when custody matter
again in issue after final decree). Whether to allow coun-
sel fees, and if so, in what amount, calls for the exercise
of judicial discretion. . . . An abuse of discretion in
granting counsel fees will be found only if [an appellate
court] determines that the trial court could not reason-
ably have concluded as it did. . . . Unkelbach v.
McNary, 244 Conn. 350, 373–74, 710 A.2d 717 (1998).
The court’s function in reviewing such discretionary
decisions is to determine whether the decision of the
trial court was clearly erroneous in view of the evidence
and pleadings in the whole record. . . . [J]udicial
review of a trial court’s exercise of its broad discretion
in domestic relations cases is limited to the questions
of whether the [trial] court correctly applied the law
and could reasonably have concluded as it did. . . . In
making those determinations, [this court] allow[s] every
reasonable presumption . . . in favor of the correct-
ness of [the trial court’s] action. . . . Bornemann v.
Bornemann, 245 Conn. 508, 531, 543, 752 A.2d 978
(1998). We also note that the trial court is in a clearly
advantageous position to assess the personal factors
significant to a domestic relations case . . . . It is axi-
omatic that we defer to the trial court’s assessment of
the credibility of witnesses and the weight to afford
their testimony. . . . Malave v. Ortiz, 114 Conn. App.
414, 425, 970 A.2d 743 (2009). An appeal is not a retrial
and it is well established that this court does not make
findings of fact. Clougherty v. Clougherty, 162 Conn.
App. 857, 865–66 n.3, 133 A.3d 886, cert. denied, 320
Conn. 932, 134 A.3d 621 (2016).’’ (Footnotes in original;
internal quotation marks omitted.) Pena v. Gladstone,
supra, 148–50. ‘‘Questions of whether to believe or to
disbelieve a competent witness are beyond our review.
As a reviewing court, we may not retry the case or pass
on the credibility of witnesses. . . . We must defer to
the trier of fact’s assessment of the credibility of the
witnesses that is made on the basis of its firsthand
observation of their conduct, demeanor and attitude.’’
(Internal quotation marks omitted.) Kiniry v. Kiniry,
299 Conn. 308, 329, 9 A.3d 708 (2010).10
   The plaintiff argues that the court was mandated to
award him fees since there was nothing in the record
to support the conclusion that he had ample liquid
assets to pay them. That a court must award fees if it
determines that the moving party lacks ample liquid
assets is an erroneous statement of the law. The test
for an award of attorney’s fees pursuant to § 46b-62 is
not based only on a consideration of whether the mov-
ing party has ample liquid assets. If the moving party,
the prospective recipient of the fee award, does not
possess such assets, then § 46b-62 requires that the trial
court look to and examine the total financial resources
of the respective parties and the other criteria set forth
in § 46b-82 to determine whether it would be equitable
to award the movant attorney’s fees under the circum-
stances. The language of § 46b-62 ‘‘permits, without
requiring, a trial court to award attorney’s fees after
considering the respective financial abilities of the par-
ties and the criteria set forth in section 46b-82.’’ (Empha-
sis added; internal quotation marks omitted.) Fitzgerald
v. Fitzgerald, 190 Conn. 26, 33, 459 A.2d 498 (1983);
accord Marcus v. Cassara, 142 Conn. App. 352, 359, 66
A.3d 894 (2013).
  Although the court found that the plaintiff was cur-
rently unemployed and being supported in part by his
parents, the court also found that the plaintiff’s testi-
mony as to his expenses and financial resources was
not credible. The plaintiff had the burden to prove what
he alleged in his motion: that he was unemployed and
not earning income, that he had substantial visitation
expenses that he was unable to pay, and that he did
not have any assets or other financial resources to
enable him to pay attorney’s fees.
   We presume the court correctly analyzed the law and
the facts in rendering its judgment. See Kaczynski v.
Kaczynski, 294 Conn. 121, 129–31, 981 A.2d 1068 (2009).
Contrary to the plaintiff’s contention, the court did not
determine that the plaintiff had ample liquid assets with
which to pay his fees, but rather, in accordance with
§ 46b-62, it considered the respective financial
resources and abilities of the parties in accordance with
the criteria contained in § 46b-82.
  The plaintiff argues that the court’s finding that his
earning capacity was $200,000 was the sole basis for
the denial of an attorney’s fee award, but the court’s
decision and its articulation list numerous other reasons
for its denial of the plaintiff’s motion, including his
health; his vocational abilities; his level of education;
the intensity of his job search efforts; his lack of credi-
bility, including testimony the court deemed evasive as
to his job-related inquiries; the level of financial contri-
butions he was getting from his mother; his unemploy-
ment compensation; his credit card payments; and his
past payments to his attorney. Furthermore, the court
does not have to specify each and every criterion it
considers in assessing the parties’ total financial
resources under § 46b-82. In making an award of attor-
ney’s fees pursuant to these sections, ‘‘[t]he court is
not obligated to make express findings on each of these
statutory criteria.’’ (Internal quotation marks omitted.)
Grimm v. Grimm, 276 Conn. 377, 397, 886 A.2d 391
(2005), cert. denied, 547 U.S. 1148, 126 S. Ct. 2296, 164
L. Ed. 2d 815 (2006).
   The trial court’s oral decision expressly references
that it considered the statutory criteria set forth in
§ 46b-82, as required by § 46b-62. That general reference
by the court to those criteria is all that is required. See
Jewett v. Jewett, 265 Conn. 669, 693, 830 A.2d 193 (2003)
(court is not obligated to make express findings on
each of statutory criteria in making award of attorney’s
fees under § 46b-62). The court, although it must con-
sider all of these criteria, ‘‘need not . . . make explicit
reference to the statutory criteria that it considered in
making its decision or make express finding[s] as to
each statutory factor. A ritualistic rendition of each and
every statutory element would serve no useful purpose.
. . . [T]he trial court is free to weigh the relevant statu-
tory criteria without having to detail what importance it
has assigned to the various statutory factors.’’ (Internal
quotation marks omitted.) Greco v. Greco, 70 Conn.
App. 735, 739–40, 799 A.2d 331 (2002). ‘‘The trial court
is not required to give equal weight to each of the
specified criteria it considers in determining its award,
nor is any single criterion preferred over the others.
. . . Where . . . it is apparent that the trial court con-
sidered all mandatory factors in fashioning its orders,
we are not permitted to vary the weight that the trial
court placed upon the statutory criteria in reaching its
decision.’’ (Internal quotation marks omitted.) Langley
v. Langley, 137 Conn. App. 588, 596–97, 49 A.3d 272
(2012). Although ‘‘[t]he trial court may under appro-
priate circumstances in a marital dissolution proceed-
ing base financial awards on the earning capacity of the
parties rather than on actual earned income’’; (internal
quotation marks omitted) id., 600; the court is not com-
pelled to assign any particular weight to earning capac-
ity vis-a`-vis other criteria under § 46b-82. Although we
agree with the plaintiff that there was no support in
the record for the court’s finding that the plaintiff realis-
tically could be expected to earn $200,000 annually,11
it was harmless error in light of the fact that it was not
the only factor that the court expressly considered or
may have considered in determining that he had the
resources, or could garner the resources, to pay $25,000
in appellate attorney’s fees.
   Among other factors reflected in the record that the
court might reasonably have considered was the fact
that although the plaintiff claimed that he owed his
attorney $53,219, his attorney continued to represent
him, and the defendant already had been ordered by
Judge Heller to pay an unspecified $75,000 award of
attorney’s fees to the plaintiff, which the plaintiff’s
counsel suggested had a ‘‘90 percent’’ chance of being
affirmed on appeal. The plaintiff’s financial affidavit
also revealed nearly $25,000 in two retirement savings
accounts, which he testified he had not considered liqui-
dating to pay his attorney’s fees because ‘‘[t]hat’s all
my money.’’ He did not testify that these accounts could
not be liquidated or borrowed upon. The plaintiff also
testified, and the court found, that he had past earnings
of $90,000.12 The court also might reasonably have
assumed that the plaintiff—given the optimism he
expressed concerning his job search, his flexibility as
to salary requirements, and the strength of his efforts
in seeking employment—would soon find gainful
employment in either the sports marketing or the enter-
tainment field. The court also heard considerable evi-
dence that the plaintiff was contributing nothing to the
support of the child and that that burden had become
the defendant’s exclusively. The defendant also had
been voluntarily paying 100 percent of the cost of the
visitation evaluator, Visitation Solutions. The defen-
dant’s appellate attorney had requested a retainer of
$10,000, not $25,000, to take her appeal. The court also
might have considered the considerable expenses and
liabilities reflected in the defendant’s financial
affidavit.13
  The plaintiff further argues that even if the court
concluded that he had sufficient financial assets to pay
appellate attorney’s fees, the court could not properly
have concluded that its failure to award him attorney’s
fees to defend the appeal would not undermine Judge
Heller’s prior financial order granting him $75,000 in
fees. See Maguire v. Maguire, 222 Conn. 32, 44, 608
A.2d 79 (1992) (to award counsel fees to spouse who
had sufficient assets would be justified if failure to
do so would substantially undermine other financial
awards). He notes that but for the appellate stay, the
only resource that could be applied to pay for the
expense of defending the appeal would be to take some
portion of the court’s prior $75,000 award, and that
shifting a portion of the court’s prior award to defend
the appeal would impair and diminish the plaintiff’s
ability to prosecute his motion for modification.14
  This argument is similar to one that was raised in
Clougherty v. Clougherty, supra, 162 Conn. App. 857,
where the trial court awarded attorney’s fees to a
mother defending a motion for modification of custody,
and later, a different judge denied her subsequent
motion for attorney’s fees when she had exhausted her
initial award. The mother appealed, arguing that she
lacked ample liquid funds, and that the court had
improperly considered the father’s substantial child
support burden in deciding not to award her additional
fees. This court upheld the denial of attorney’s fees,
concluding that there was no reason why the court
could not equitably consider factors other than those
enumerated in § 46b-82 if such factors are appropriate
for a just and equitable resolution of the dispute. Id.,
876. In Clougherty, this court further emphasized that
the court was not obligated to make any finding as
to whether the failure to award additional fees would
undermine the court’s existing financial orders. ‘‘Fur-
thermore, the court was not obligated to award the
plaintiff additional attorney’s fees merely because she
exhausted [the court’s] initial award . . . to defend the
defendant’s motion to modify custody.’’ Id., 878. We
iterate that the language of § 46b-62 permits, but does
not require, the awarding of attorney’s fees. See Marcus
v. Cassara, supra, 142 Conn. App. 358–59.15
   Given the notable differences in the parties’ presenta-
tions during the two hearings, Judge Tindill, upon find-
ing the plaintiff not to be credible, reasonably could
have concluded, seven months after the hearing before
Judge Heller and after almost a year of unemployment,
that the plaintiff’s claims of impecuniosity appeared
less genuine and more contrived. It is clear from the
record that the court thought the plaintiff was less than
forthcoming about his financial resources. The manner
in which he testified, particularly on cross-examination,
reasonably could have left the court with the impression
that he was concealing or conveniently forgetting finan-
cial information. Ultimately, therefore, in light of the
court’s conclusion that the plaintiff did not provide the
court with full and frank disclosure as to his financial
situation, he did not meet his burden of proving that it
was fair and equitable, in light of all the circumstances,
to order the defendant to pay him additional attorney’s
fees pursuant to § 46b-62 to defend the defendant’s
appeal.
  On the basis of our review of the full record, we
conclude that the court did not abuse its discretion in
denying the plaintiff appellate attorney’s fees. The court
specifically stated that it considered all of the statutory
criteria set forth in the applicable statute, as well as
the parties’ testimony and financial affidavits. Affording
the court every reasonable presumption in favor of the
correctness of its decision, we assume that the court
relied on evidence relevant to each statutory criterion
as it applied to both parties, and not solely on its finding
as to the plaintiff’s earning capacity. In light of the
credible evidence and the court’s findings, we conclude
that the court properly exercised its wide discretion in
denying the plaintiff’s motion.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     This court denied the parties’ motions to consolidate the two appeals.
The related appeal, Pena v. Gladstone, 168 Conn. App. 141, A.3d (2016),
involves the defendant’s appeal from the court’s granting of the plaintiff’s
motion for attorney’s fees to prosecute his motion for modification of
custody.
   2
     Pena v. Gladstone, supra, 168 Conn. App. 141.
   3
     In our opinion released today regarding the related appeal, we reversed,
in part, the judgment of the trial court with respect to the portion of the
$75,000 award that pertained to proceedings that are unrelated to the plain-
tiff’s motion for modification of custody. Pena v. Gladstone, supra, 168
Conn. App. 175.
   4
     The plaintiff was reluctant to provide the names of the companies where
he had sought employment or had been interviewed, alleging that, in the
past, the defendant and her father had contacted his potential employers
to discourage his hiring. The plaintiff only disclosed the names after the
court ordered the defendant and her family members not to contact any of
the potential employers that the plaintiff had mentioned during the hearing.
   5
     On appeal, the plaintiff extensively compares the financial affidavit that
the defendant filed at the time of the hearing before Judge Heller, on July
28, 2014, with the financial affidavit that she filed at the time of the hearing
before Judge Tindill on February 23, 2015. In this regard, the plaintiff claims
that the defendant attempted to render herself ‘‘judgment proof’’ subsequent
to Judge Heller’s attorney’s fee award. These differences, however, were
neither explored during the defendant’s testimony nor argued to Judge
Tindill on February 23, 2015, and there is no indication that the court
considered the alleged disparities or took judicial notice of the defendant’s
earlier financial affidavit. See Torres v. Waterbury, 249 Conn. 110, 133, 733
A.2d 817 (1999) (‘‘[i]t is well established that an appellate court is under no
obligation to consider a claim that is not distinctly raised at the trial level’’
[internal quotation marks omitted]).
   6
     This court ordered the trial court to comply with Practice Book § 64-1
by signing the February 23, 2015 transcript of its oral decision.
   7
     The reference to September, 2014, appears to be a scrivener’s error as
the court acknowledged, during the hearing on February 23, 2014, that the
plaintiff had last worked in May, 2014. September, 2014, is one time period
during which the plaintiff testified that he had started receiving unemploy-
ment compensation.
   8
     ‘‘General Statutes § 46b-82 (a) provides in relevant part: ‘In determining
whether alimony shall be awarded, and the duration and amount of the
award, the court shall consider the . . . age, health, station, occupation,
amount and sources of income, earning capacity, vocational skills, educa-
tion, employability, estate and needs of each of the parties and the award,
if any, which the court may make pursuant to section 46b-81, and, in the
case of a parent to whom the custody of minor children has been awarded,
the desirability and feasibility of such parent’s securing employment.’ ’’ Pena
v. Gladstone, supra, 168 Conn. App. 148 n.7.
   9
     ‘‘General Statutes § 46b-62 provides in relevant part: ‘(a) In any proceed-
ing seeking relief under the provisions of this chapter . . . the court may
order either spouse or, if such proceedings concerns the custody, care,
education visitation or support of a minor child, either parent to pay the
reasonable attorney’s fees of the other in accordance with their respective
financial abilities and the criteria set forth in section 46b-82.’ ’’ Pena v.
Gladstone, supra, 168 Conn. App. 148 n.8.
   10
      We note that the trial court is not limited to awarding attorney’s fees
for proceedings at the trial level. Connecticut courts have permitted post-
judgment awards of attorney’s fees to defend an appeal. See Friedlander
v. Friedlander, 191 Conn. 81, 87–88, 463 A.2d 587 (1983) (affirming award
of attorney’s fees to defend appeal); Greene v. Greene, 13 Conn. App. 512,
517, 537 A.2d 537 (same), cert. denied, 207 Conn. 809, 541 A.2d 1238 (1988).
   11
      See Schmidt v. Schmidt, 180 Conn. 184, 190–91, 429 A.2d 470 (1980);
Bleuer v. Bleuer, 59 Conn. App. 167, 170, 755 A.2d 946 (2000).
   12
      If the court had determined the plaintiff had an earning capacity of
$90,000 annually, it would not necessarily have changed the end result on
the plaintiff’s motion. Evidence of past earnings may establish an earning
capacity. Schmidt v. Schmidt, 180 Conn. 184, 191, 429 A.2d 470 (1980).
   13
      ‘‘It is also well established that the court has inherent equitable powers
in resolving actions stemming from a marital dispute, and the court may
consider factors other than those enumerated in the statutes if such factors
are appropriate for a just and equitable resolution of the marital dispute
. . . .’’ (Internal quotation marks omitted.) Clougherty v. Clougherty, supra,
162 Conn. App. 876; id., 877 (in addition to considering parties’ overall
financial situations in accordance with § 46b-82 criteria, as required by § 46b-
62, court could consider one party’s additional expenses incurred in fulfilling
parental duties under child support and visitation orders); see also Benavides
v. Benavides, 11 Conn. App. 150, 156, 526 A.2d 536 (1987).
   14
      As the plaintiff notes in his brief, ‘‘[t]he court, [Heller, J.] giveth and
the court, [Tindill, J.] taketh away.’’
   15
      There are obvious inconsistencies in the two judgments with respect
to an award of attorney’s fees that we have considered on appeal and decided
today. These inconsistencies are the result of factual, and significantly,
credibility determinations of separate fact finders as to different, albeit
similar, motions in which financial abilities were considered seven months
apart and determined in light of separate and distinctive factual presenta-
tions by the parties. As a result, we cannot say that the apparent inconsisten-
cies in the two decisions render either outcome illogical or unreasonable.
In McCarthy v. McCarthy, 55 Conn. App. 326, 752 A.2d 1093 (1999), cert.
denied, 252 Conn. 923, 752 A.2d 1081 (2000), the plaintiff’s first motion for
appellate attorney’s fees was denied. Id., 328. Later, her second motion for
appellate attorney’s fees was granted by a different judge, who had not been
informed of the prior judge’s earlier denial. When informed of the earlier
denial in a motion for rehearing, the second judge vacated his decision
granting counsel fees, ruling that the first judge’s decision should be adhered
to as the law of the case. Id., 329–31. This court disagreed and held that
the doctrine of the law of the case did not apply because the issue of
appellate counsel fees was not an issue requiring a legal ruling, but rather
a motion for the exercise of the trial court’s discretion, which confers a
wide degree of freedom when the same question is presented to different
judges of a single district court, particularly when new or overriding circum-
stances exist. Id., 333–34; see also State v. Knight, 266 Conn. 658, 673, 835
A.2d 47 (2003) (logically inconsistent verdicts by separate fact finders are
permissible); State v. Arroyo, 292 Conn. 558, 579–80, 973 A.2d 1254 (2009)
(same), cert. denied, 559 U.S. 911, 130 S. Ct. 1296, 175 L. Ed. 2d 1086 (2010).